SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 0-29113 TBC GLOBAL NEWS NETWORK, INC. (Exact name of registrant as Specified in Its Charter) 2351 N.E. 48th Court, Lighthouse Point, Florida (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number:(800) 605-6980 Common Stock, Par Value $ 0.001 (Title of Each Class of Securities Covered by this Form) None (Titles of All Other Classes of Securities for Which a Duty to File Reports under Section 13(a) or 15(d) Remains) Place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [] Rule 12g-4(a)(2) [X] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: 402 1 Pursuant to the requirements of the Securities Exchange Act of 1934, TBC Global News Network, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. TBC Global News Network, Inc. Dated: November 9, 2011 By: /s/Glenn W. McMachen, Sr., Glenn W. McMachen, Sr., Chief Executive Officer 2
